DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
The preliminary amendment filed on April 27, 2022 has been acknowledged. Claims 14-16 have been amended.  Claims 1-16 are pending. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13, drawn to a Tau peptide immunogen construct and a composition comprising the same.
Group II, claims 14-17, drawn to an antibody binding to an epitope of Pau peptide construct.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Please elect on of Tau peptide immunogen construct from a sequence selected from the group consisting of SEQ ID NOS: 51-71 and 125-155 , and if one the Tau peptide immunogen constructs is elected, please  elected one of T help (Th) epitope selected from a group consisting of SEQ ID NO: 22-50 and one B cell epitope selected from a group consisting of SEQ ID NO: 1-21 and 101-124. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 2, 3, 4, 5, 6, 7, 13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The group I lacks unity of invention because even though the inventions of these groups require the technical feature that  a Tau peptide immunogen construct represented by the formulae: (Th)m(A)n-(Tau fragment)-X or (Tau fragment)-(A)n-(Th)m-X wherein Th is a heterologous T helper epitope; A is a heterologous spacer; (Tau fragment) is a B cell epitope having about 15 to about 40 amino acid residues from the full-length Tau protein of SEQ ID NO: 100; X is an u-COOH or a-CONH2 of an amino acid; m is from 1 to about 4; and n is from 0 to about 10. However,  this technical feature is not a technical feature of the Group II, which is directed to an antibody that binds to any epitope on the Tau immunogen construct. 
During a telephone conversation with Mr. Nickolas Diceglie on June 13, 2022,  a provisional election was made without traverse to prosecute the invention of group I, species of SEQ ID NO: 69 as the Pau immunogen construct, SEQ ID NO. 19 as B epitope and SEQ ID NO: 35 are Th epitope and SEQ ID NO: 69 for said Tau peptide immunogen construct.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-17 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-13 with the elected species of SEQ ID NO: 69, SEQ ID NMO: 19 and SEQ ID NO: 35 are considered. 
Claims 14-16 are withdrawn from consideration. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure on page 4 is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 11, 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2012/106363A2 to Chain.
Claim  1 and 11-12 are directed to a  Tau peptide immunogen construct and a composition comprising the same that can be represented by the formulae: (Th)m(A)n-(Tau fragment)-X or (Tau fragment)-(A)n-(Th)m-X wherein Th is a heterologous T helper epitope; A is a heterologous spacer; (Tau fragment) is a B cell epitope having about 15 to about 40 amino acid residues from the full-length Tau protein of SEQ ID NO: 100; X is an a-COOH or a-CONH2 of an amino acid; m is from 1 to about 4; and n is from 0 to about 10. The claims 11 and 12 are composition and a pharmaceutical acceptable delivery vehicle and/or adjuvant. 
Chain teaches a chimeric Tau fusion immunogenic construct and a vaccine composition for treatment of Alzheimer's disease. The construct comprises the same structural characteristics (paragraph  [00291]-[[00295]) against truncated tau protein fusion protein comprises both Th epitope and B cell epitope optionally linked with a spacer and a composition comprising the same against ΑD. In particular, the composition comprises Tau immunogen like a mimotope mimicking a neoepitope of Tau peptide protein fused, with or without spacer residues, to other antigenic peptide comprising or consisting of [See paragraph 0047] the promiscuous T helper cell epitope derived from, e.g., tetanus toxin, pertussis toxin, diphtheria toxin, measles virus F protein, hepatitis B virus surface antigen, Chlamydia trachomitis major outer membrane protein, Plasmodium falciparum circumsporozoite, Schistosoma mansoni triose phosphate isomerase, or Escherichia coli, comprising or consisting of an amino acid sequence of amino acids 1-30, or a fragment thereof, In the instant case, the elected SEQ ID NO: 35 of the current claim is T cell epitope from measles virus as evidenced by Chang in US Patent No. 7,951,909 as SEQ ID NO: 51. 
Regarding the Tau immunogenic peptide or polypeptide, Chain teaches that said Tau immunogen construct is a mimotope suitable for inducing an immunogenic response in a mammal. comprising a neoepitope with an amino acid sequence of amino acids from 1 to 30, or a fragment thereof, of Tau, wherein the claimed Tau immunogen of SEQ ID NO: 100 with 100% identity disclosed and used by Chain. Moreover, Chain also teaches that in some of these embodiments, the Tau neoepitope comprises or consists of amino acids 16-421, 17-421, 18-421, or 19-421 of A Tau. In the preferred embodiments, the vaccine is for use in a pharmaceutical composition for the treatment and/or prevention of Alzheimer's disease and other tauopathies. Therefore , said disclosure meets the limitations of the claimed Tau immunogen construct comprising the Tau immunogen from about 15 to about 40 amino acid residues of the full-length Tau protein of SEQ ID NO: 100. 
Chain further illustrates that at [0061] that the terms "immunogen" refers to a molecule capable of being bound by an antibody, a B cell receptor (BCR), or a T cell receptor (TCR) if presented by MHC molecules. An immunogen can additionally be capable of being recognized by the immune system and/or being capable of inducing a humoral immune response and/or cellular immune response leading to the activation of B- and/or T-lymphocytes. This may, however, require that, at least in certain cases, the immunogen contains or is linked to a T helper cell epitope and is given an adjuvant (See paragraphs 00247-00248).  
Therefore, the cited reference anticipated claims 1, 11 and 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 6-9 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chain et al. cited above  as applied to claims 1, 11 and 12 above, and further in view of US Patent No. 7,951,909B2 to Wang
As described above, Chain teaches all limited cited in claims 1 and 11-12 are described above. However, Chain does not specifically teach the details cited in claims 3-5, 7-10 and 13, including SEQ ID NO: 35, adjuvant CpG and space linker. 
Wang teaches all detail elements in his earlier Patent. He teaches using  almost the same immunogen construct described by Chain, but substituting the Tau immunogen with Aβ1-42, and specifying the Th epitope of SEQ ID NO: 35, which is the SEQ ID NO: 51 from measles virus, the particular space linker selected from a group consisting of  Lys-Gly, Lys-Lys, Lys and ε.-N-Lys (SEQ ID NO: 102) and the particular adjuvant CpG oligonucleotide which are all structural limitations required by the current .( Please see entire disclosure, particularly abstract and claims 1-10).
Therefore, it would have bene obvious for a person ordinarily skilled in the art to be motivated by the cited references in combination to arrive the current claims with a reasonable expectation of success, because both of the references in combination clearly teach all limitations with all expected successful results. 
Conclusion
Claims 4 and 13 are not rejected but not allowable unless Applicants would like to amend these claims to the elected Tau immunogen construct with SEQ ID NO: 64 because the specific combination of Tau and Th epitope are not taught or suggested.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648


/BAO Q LI/Primary Examiner, Art Unit 1648